133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Walter GUZMAN-GODOY, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70248.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 21, 1997.**Decided Dec. 29, 1997.

Before:  CHOY, SNEED and SLOPIL, Circuit Judges.


1
MEMORANDUM*


2
Guzman-Godoy, a native and citizen of Guatemala, petitions for review of the BIA's decision upholding the IJ's denial of asylum and withholding of deportation.  He contends that he established a well-founded fear of persecution due to imputed political opinion based on his military experience.  The IJ determined, however, that Guzman-Godoy's evidence was not credible.  We agree with the Board that the IJ's adverse credibility findings are supported by the significant inconsistencies in Guzman-Godoy's asylum application, his supplemental declaration, and his testimony.  Thus, Guzman-Godoy did not present "candid, credible and sincere testimony" demonstrating a well-founded fear of persecution.  See Berroteran-Melendez v. INS, 955 F.2d 1251, 1257 (9th Cir.1992).  His failure is fatal to both his asylum and withholding of deportation claims.  See Acewicz v. INS, 984 F.2d 1056, 1062 (9th Cir.1993).  Finally, although Guzman-Godoy also asserts error in the IJ's failure to grant voluntary departure, he did not present that issue to the Board, and accordingly, the issue is waived.  Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987).


3
PETITION DENIED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3